MEMORANDUM **
We have reviewed the response to the court’s December 22, 2005, order to show *690cause, and we conclude that petitioner Elsa Emilia Valdez de Chavez has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Because the immigration judge issued the removal order in the first instance, we also conclude that Molina-Camacho v. Ashcroft, 393 F.3d 937 (9th Cir.2004), does not apply. Accordingly, we sua sponte dismiss this petition for review for lack of jurisdiction with respect to petitioner Valdez de Chavez. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 111 F.3d 1137, 1144 (9th Cir.2002).
Petitioner Luz Maria Chavez Valdez does not have a qualifying relative for purposes of cancellation of removal. Accordingly, the court summarily denies this petition for review with respect to this petitioner. See 8 U.S.C. § 1229b(b)(1)(D); Molina-Estrada v. INS, 293 F.3d 1089 (9th Cir.2002).
DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.